OPINION ON REHEARING.
*17The opinion of the court was delivered by
Mason, J.:
This case involves the question whether a recovery may be had against a railway company in behalf of the widow of an express messenger who died as the result of an injury received through the company’s negligence while traveling in an express-car in the performance of his duties, he having contracted with thé express company not to hold either it or the railway company liable for ahy such injury, and the express company having contracted with the railway company to exempt the latter from liability therefor. Upon the first hearing the conclusion was reached (1) that if the express agent’s agreement effectually waived his own right to recover for the injuries he received no right of recovery ever accrued to his widow, and (2) that his contract was valid and did have the effect stated. Three members of the court dissented from 'the result. Upon the rehearing the court without dissent adopts the view presented in the original opinion that the widow’s right to maintain an action depends upon whether her husband could have maintained one; that unless a right of action accrued to him in his lifetime none could accrue at his death to her. The question for present determination is therefore whether the employee of an express company can make a valid contract relieving a railroad company from liability to him for injuries received by him through its negligence while riding in an express-car forming a part of one of *18its trains. A majority of the members of the court, not including the writer of this opinion, believe that this question must be answered in the negative, upon considerations now to be stated.
Since the former opinion was written the cases there cited as upholding such contracts, of which Baltimore & Ohio &c. Railway v. Voigt, 176 U. S. 498, 20 Sup. Ct. 385, 44 L. Ed. 560, is a type, have been followed in Robinson v. St. Johnsbury & L. C. R. R. Co., 80 Vt. 129, 66 Atl. 814, 9 L. R. A. 1249, and in D. & R. G. R. R. Co. v. Whan, 39 Colo. 230, 89 Pac. 39, 11 L. R. A., n. s., 432, the latter being a sleeping-car conductor case, in a note to which, published, in 11 L. R. A., n. s., 432, the authorities bearing upon the question involved are carefully and thoroughly collected, classified, and reviewed.' It is not necessary now to determine whether this court will accept or reject the doctrine of the federal supreme court announced in the Voigt case. Granting that such doctrine is sound and that the case was rightly decided, it. does not follow that the contract made by Sewell was valid. There the question was determined solely upon the principles of the common law; here it is affected by the Kansas statutes. In the course of the opinion the court said:
“The relation of an express messenger to the transportation company, in cases like the present one, seems to us to more nearly resemble that of an employee than that of a passenger. His position is one created by an agreement between the express company and the railroad company, adjusting the terms of a joint business —the transportation and delivery of express matter. His duties of personal control and custody of the goods and packages, if not performed by an express messenger, would have to be performed by one in the immediate service of the railroad company. And, of course,, if his position was that of a common employee of both companies, he could not recover for injuries caused, as would appear to have been the present case, by the negligence of fellow servants.” (Baltimore & Ohio &c. Railway v. Voigt, 176 U. S. 498, 513.)
In Kansas a railroad company, by virtue of the stat*19ute (Gen. Stat. 1901, § 5858), is liable to its employees for injuries occasioned by the negligence of fellow employees, and such liability can not be contracted against. (K. P. Rly. Co. v. Peavey, 29 Kan. 169, 44 Am. Rep. 630.) If in this state a railroad company may by contract relieve itself from liability for injuries to an express messenger resulting from its negligence, it is able to a certain extent to avoid a part of the consequences of the statute cited. An express company performs for the public services which otherwise the railroad company would perform, and could be required to perform, if not in precisely the same way, at least by some means affording the public substantially the same accommodation. This is recognized in the opinion of the court in the Express Cases, 117 U. S. 1, 6 Sup. Ct. 542, 628, 29 L. Ed. 791, where it was said:
“The real question is not whether the railroad companies . . . must carry express matter for the public on their passenger-trains, in the immediate charge of some person specially appointed for that purpose. . . . It is no doubt true . . . that . . . ‘every railroad company . . . has recognized the right of the public to demand transportation by the railway facilities which the public has permitted to be created of that class of matter which is known as express matter.’ ”
“The railroad company performs its whole duty to the public at large and to each individual when it affords the public all reasonable express accommodations. If this is done the railroad company' owes no duty to the public as to the particular agencies it shall select for that purpose. The public require the carriage, but the company may choose its own appropriate means of carriage, always provided they are such as to insure reasonable promptness and security.” (Pages 20, 21, 24.)
The statute (Gen. Stat. 1901, § 1322) recognizes this obligation in the requirements that every railway company must furnish sufficient accommodation for the transportation of “express freight” and shall stop passenger-trains at junctions long enough to allow the transfer of “express freight.”
*20If a railroad company chose to handle all express business itself, without the intervention of any other company, it could not by any contract it could make escape liability to its express messengers for injuries occasioned by the negligence of its other employees. To allow it, by devolving a part of its own proper function upon’ another corporation, to avoid the responsibility it would otherwise be under to the persons in immediate charge of the business would be to permit it to evade the force of the statute and to accomplish by indirection what the law forbids to be done directly.
This is a consideration which might have been given weight in Peterson v. C. & N. W. R. Co., 119 Wis. 197, 96 N. W. 532, 100 Am. St. Rep. 879, for in Wisconsin the fellow-servant rule has been abolished as to risks peculiar to railroads, but it was not there referred to, the court basing the decision upon the Voigt case, with but little independent discussion. It would also have been pertinent in Louisville, New Albany & Chicago Railway Co. v. Keefer, 146 Ind. 21, 44 N. E. 796, 38 L. R. A. 93, 58 Am. St. Rep. 348, for there the injury resulted from a defective bridge, and therefore under the Indiana statute the fellow-servant rule did not apply, but it was not there mentioned. In Bates v. Old Colony Railroad, 147 Mass. 255, 17 N. E. 633, however, it was said in so many words that if the railroad had been doing the express business the messenger could not have recovered, and this must have been true in Blank v. I. C. R. R. Co., 182 Ill. 332, 55 N. E. 332, and in Robinson v. St. Johnsbury & L. C. R. R. Co., 80 Vt. 129, 66 Atl. 814, 9 L. R. A., n. s., 1249, for the fellow-servant rule is in force in Illinois and in Vermont. Therefore no one of the cases named can fairly be regarded as an authority for the proposition that where the fellow-servant rule has been abrogated an express company’s agent can by contract relieve the railroad company from the consequences of its own negligence; and the list includes all the leading cases on the subject — that is, all the cases by which the law has been settled in an *21independent jurisdiction in line with the doctrine of the Voigt case.
In a brief lately filed as friends of the court by counsel for a litigant having a claim similar to that of Mrs. Sewell attention has been called to the fact, which had previously been overlooked by the court, that except as the matter might be affected by the contract the express messenger had a cause of action against the railroad company, not only upon common-law principles, but in virtue of the statute. In 1870 the legislature passed an act declaring “that railroads in this state shall be liable for all damages done to person or property, when done in consequence of any neglect on the part of the railroad companies.” (Gen. Stat. 1901, § 5857.) The exact purpose of this enactment is not clear, since the liability it imposes or defines apparently is the same as that which already existed. Referring to it Mr. Justice Brewer, speaking for the court, said in St. Jos. & D. C. Rld. Co. v. Grover, 11 Kan. 302:
“Many interesting questions will arise under this section. Did the legislature simply intend to give statutory force to the judicial determinations of the rules and limits of railroad liability? This hardly seems possible, or else they have chosen language most inapt. Evidently they proposed a change. By that change did they seek to wipe out the doctrine of contributory negligence as a defense to a plaintiff’s action, and to make the companies liable in every case of negligence on their part, even though the plaintiff’s negligence contributed equally or more to the injury? Did they intend to make the companies responsible in all cases for slight negligence?” (Page 306.)
The act has been held not to have abolished the fellow-servant rule (K. P. Railway Co. v. Salmon, Adm’x., 11 Kan. 83, 93) or the defense of contributory negligence (K. C., Ft. S. & G. Rld. Co. v. McHenry, 24 Kan. 501). It does not give a right of action for what is called “slight negligence,” for this court does not recognize any degrees of negligence. (Railway Co. v. Walters, post, p. 39.)
*22The act making railroad companies liable to their employees for injuries sustained through the negligence of their other employees was passed in 1874, in these words:
“Every railroad company organized or doing business in this state shall be liable'for all damages done to any employee of such company in consequence of any negligence of its agents, or by any mismanagement of its engineers or other employees to any person sustaining such damage.” (Gen. Stat. 1901, § 5858.)
In the case already cited (K. P. Rly. Co. v. Peavey, 29 Kan. 169, 44 Am. Rep. 630) in which it was held that liability under this act could not be waived by contract, the reasons for such holding were thus stated:
“Prior to the statute of 1874, the rule of the common law prevailed in this state, that a master was not liable to his servant for an injury happening in consequence of the negligence of a fellow servant engaged in the same general employment, unless charged with some degree of fault or negligence in the selection or retention of the fellow servant. The legislature of the state has, however, changed the common-law rule, and the statute makes a railroad corporation liable for the negligence of one employee causing injury to a coemployee, without regard to the negligence of the company in selecting or retaining the employee. Whether this legislation, be wise, or not, it is not within our province to determine. We must assume that the legislature had satisfactory reasons for changing the rule of the common law, and having adopted the statute, as we may assume for wise and beneficial purposes, we do not think a railroad company can contract in advance for the release of the statute liability. It is a familiar principle of law that a contract made in violation of the statute is void, and also that agreements contrary to the policy of statutes are equally void. . . . Further, while the reasons for the rule of the common law, that the master ought not to be responsible for injuries inflicted upon one servant by the negligence of another servant in the same common employment, seem plausible and correct theoretically, yet we may assume that the legislature did not find the practical operations of the rule as affording sufficient security to -persons engaged in the hazardous business of op*23erating railroads; that for the protection of the lives and limbs of the employees of such companies the legislature deemed it necessary to enact the statute making these companies liable for all damages done to any of their employees in consequence of the negligence of a coemployee. Now, if the statute was enacted for the better protection of the life and limb of railroad employees, it would be against public policy for the courts to sanction contracts made in advance for the release of this liability, especially when we consider the unequal situation of the laborer and his employer. Take this illustration: In some states — and in our own — the owners of coal-mines which are worked by means of shafts are required to make and construct escapement-shafts in each mine, for distinct means of ingress and egress for all persons employed or permitted to work in the mines. Such a statute is for the benefit of employees engaged in working in coal-mines; but the owner of such a- mine would not be permitted to contract in advance with employees for operation of the mine in contravention of the provisions of the statute. The state has such an interest in the lives and limbs of its citizens that it has the power to enact statutes for their protection, and the provisions of such statutes are not to be evaded or. waived by contracts in contravention therewith. The general principle deduced from the authorities is that an individual shall not be assisted by the law in enforcing a contract founded upon a breach or violation on his part of its principles or enactments; and this principle is applicable to legislative enactments, and is uniformly true in regard to all statutes made to carry out measures of general policy; and the rule holds equally good, if there be no , express provision in the statute peremptorily declaring all contracts in violation of its provisions void, in regard to statutes intended generally to protect the public interests, or to vindicate public morals.”' (Page 175.)
A part of this language is broad enough to apply to contracts in avoidance of the liabilities defined by one statute as well as of those imposed by the other; for instance, this:
"The legislature . . . having adopted the statute, as we may assume for wise and beneficial purposes, we do not think a railroad company can contract in advance for the release of the statute liability. It is a *24familiar principle of law that a contract made in violation of the statute is void, and also that agreements contrary to the policy of statutes are equally void.” (Page 175.)
A statute exhibits the legislative, policy of the state none the less because it is merely declaratory of the common law. Indeed it may reasonably be argued that the only effect of a statute confirming a right of recovery which already existed is to give it a firmer basis, perhaps, by placing it in the class of rights which can not be contracted away. The statute of 1874 was in part declaratory. The only new right of recovery it gave was to an employee who was injured by the negligent act of his coemployee. It would hardly be contended that a railroad employee can by contract exempt the company from liability in all cases except where his injury was occasioned by the fault of a fellow servant. -
The statute of 1870, equally with that of 1874, was “made to carry out measures of general policy,” and was “intended generally to protect the public interests” and “to vindicate public morals.” (K. P. Rly. Co. v. Peavey, supra.) It differs from it mainly in being more general in its terms and of broader scope, and in not being exclusively for the protection of railroad employees. The argument based upon the relation of master and servant — the inequality of footing upon which they deal — fails in the case of the earlier act, except as its protection might be invoked by an employee. An express messenger, although employed only by the express company, is within the protection of that act. As to him it is a measure guarding his life and safety while engaged in a business fraught with peculiar peril. While he does not deal directly with the railroad' company, his contract is made with his employer, with whom he can not treat on terms of perfect equality. Why may it not be said in his case, as in that of the *25student brakeman in Railway Co. v. Fronk, 74 Kan. 519, 87 Pac. 698:
“The state has an interest in the lives,' health and safety of its citizens, and whenever a business, although lawful in itself, is dangerous to the lives or injurious to the health of the employees engaged in conducting such business it becomes a question of public concern and the state may intervene in the interest of the public welfare. . . . The protection thus provided by the state for the safety of its citizens is a matter of public concern and can not be contracted away by the individual.” (Page 526.)
Iowa has for many years had a statute which in effect combines in one section the provisions of the-Kansas acts of 1870 and 1874. It reads:
“Every corporation operating a railway shall be liable for all damages sustained by any person, including employees of such corporation, in consequence of the neglect of the agents, or by any mismanagement of the engineers or other employees thereof, and in consequence of the wilful wrongs, whether of commission or omission, of such agents, engineers or other employees, when such wrongs are in any manner connected with the use and operation of any railway on or about which they shall be employed, and no contract which restricts such liability shall be legal or binding.” (Code of Iowa, 1897, § 2071.)
In O’Brien v. Chicago & N. W. Ry. Co., 116 Fed. 502, it was held that in view of this statute the Voigt case had no application to a case arising under the laws of that state. In the opinion it was said:
“In addition to the obligation imposed by the common law, section 2071 of the code of Iowa declares that a railway company shall be liable for all damages sustained by any person resulting from the neglect or mismanagement of any servant, agent or employee of the company in connection with the operation of the railway. In Rose v. Railway Co., 39 Iowa, 246, the state supreme court, in construing this statutory provision, held that it could not be limited to employees only, but that ‘the language of the enactment includes all classes of persons sustaining damages from the negligence of the employees of the railroad company.’ . . .To *26escape this liability is the purpose of the contracts in question, and under the doctrine announced by the supreme court in the Voigt case, so far as the common law is concerned, these contracts are to be held valid, and to be sufficient to defeat the liability which otherwise would be imposed upon the railway company for the injuries resulting to the messenger from negligence in handling and transporting the car occupied by him. What effect, however, upon their validity, have the provisions of the statute of . Iowa already cited? . . . Thus it is declared by the statutory enactment to be the public policy of the state that corporations engaged in the railway business in this state can. not, by contract, free themselves from the liability attaching to them as carriers of passengers and property; that they are liable to every person, including their own employees, for injuries resulting from the neglect, mismanagement or wilful wrongs of the agents or employees of the company engaged in the operation of the railway, and that no contract seeking to restrict such liability shall be legal or binding. ... In the face of these provisions of the state statutes, it is impossible to give any force or validity to the contracts relied on by the defendant in this case. Their clear purpose is to attempt to free the railway company from the liability which the state has seen fit to impose upon the company in the conduct of its business in Iowa, and which the state statute declares can not be evaded by contracts entered into in violation of the provisions of the statutes, and it must be held that the clauses of the contracts which are intended to free the company from liability for injuries caused by its negligence or that of its employees to express messengers, when engaged in their duties upon the trains of the company in Iowa, are invalid, and of no legal force or effect.” (Pages 508, 509.)
Of course the explicit language of the Iowa statute declaring contracts in avoidance thereof illegal compelled the decision there made, but the argument used in the opinion illustrates the view that the provisions for the protection of persons generally and those for the especial benefit of employees are of the same character and equally to be regarded as showing the public *27policy of the state. In the Peavey case, supra, this court said, referring to the Iowa act quoted:
“With our interpretation of the statute of 1874, and the fairly inferred intent of the legislature in enacting it, the omission therefrom of the addition in the Iowa statute, ‘and no contract which restricts such liability shall be legal or binding/ does not empower a railroad •company to evade its liability by contract.” (29 Kan. 177.)
The reasoning by which that conclusion was reached applies with considerable, if not equal, force to the more general provision which in Iowa is incorporated in the same section with the fellow-servant law, but which in Kansas is covered by a separate enactment.
The decision of the trial court is reversed and the cause remanded, with directions to enter judgment for the plaintiff.
Johnston, C. J., Smith, Graves, Benson, JJ., concurring.